Citation Nr: 0801616	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  96-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness or secondary to post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or secondary to PTSD.

3.  Entitlement to service connection for hypertension, to 
include as due to undiagnosed illness or secondary to PTSD.

4.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness or secondary to PTSD.

5.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or secondary to PTSD.

6.  Entitlement to service connection for bleeding gums, to 
include as due to undiagnosed illness or secondary to PTSD.

7.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness or secondary to PTSD.

8.  Entitlement to service connection for lung/respiratory 
problems, to include as due to undiagnosed illness or 
secondary to PTSD.

9.  Entitlement to service connection for diarrhea, to 
include as due to undiagnosed illness or secondary to PTSD.

10.  Entitlement to service connection for gastrointestinal 
problems, to include as due to undiagnosed illness or 
secondary to PTSD.

11.  Entitlement to service connection for leishmaniasis, to 
include as due to undiagnosed illness or secondary to PTSD.

12.  Entitlement to service connection for sleep apnea, to 
include as due to undiagnosed illness or secondary to PTSD.

13.  Entitlement to service connection for heart problems, to 
include as due to undiagnosed illness or secondary to PTSD.

14.  Entitlement to service connection for psychiatric 
problems other than post-traumatic stress disorder (PTSD), to 
include depression and anxiety, to include as due to 
undiagnosed illness or secondary to PTSD.

15.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or secondary to PTSD.

16.  Entitlement to service connection for sinusitis, to 
include as due to undiagnosed illness or secondary to PTSD.

17.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral eye 
disorder, to include cataracts.

18.  Entitlement to an initial evaluation for PTSD in excess 
of 50 percent.  

19.  Entitlement to an effective date prior to November 8, 
2001, for the grant of service connection for PTSD.  

20.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).

(The issue of entitlement to payment of attorneys fees from 
past due benefits based on the grant of service connection 
for PTSD in a May 18, 2006, rating decision is the subject of 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1959 and from December 1990 to May 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
psoriasis, fatigue sleep apnea, multiple joint soreness, 
bleeding gums, hypertension and atrial fibrillation, 
gastrointestinal problems, leishmania, respiratory condition 
and headaches.  A July 1995 rating decision denied service 
connection for the conditions denied in the July 1994 rating 
decision, as due to undiagnosed illness, and also denied 
service connection for depression/anxiety, as due to 
undiagnosed illness.  

In December 1996, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who is no longer at the 
Board.  He opted to undergo an additional Travel Board 
hearing in October 1999 before another Veterans Law Judge who 
is no longer at the Board.  In November 2007 correspondence, 
the veteran declined the opportunity to appear at another 
hearing.  Transcripts of both hearings are associated with 
the claims folder. 

This case was previously before the Board.  The Board 
remanded the case to the RO in April 1997 and again in 
December 2000 for additional development.  Upon return from 
the RO, in June 2003, the Board issued a decision in which it 
denied service connection for each of the claimed 
disabilities.  The Board also remanded to the RO a claim for 
service connection for PTSD and a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The veteran appealed that decision to the U. S. 
Court of Appeal for Veterans Claims (Court).  Pursuant to a 
joint motion by the parties, in January 2004 the Court 
vacated that portion of the Board decision that denied 
service connection for the claimed disabilities and remanded 
the case to the Board.  The Board again remanded the case in 
June 2004.  

The RO granted service connection for PTSD in May 2006.  The 
effective date was November 8, 2001 and the evaluation was 50 
percent.  In correspondence dated in June 2007, the veteran's 
representative continued the claim for entitlement to service 
connection for psychiatric conditions, other than PTSD.  

This claim is also on appeal from a September 2006 decision 
from the Montgomery RO that denied service connection for a 
bilateral eye disorder.  The Board observes that a July 1994 
final rating decision denied service connection for bilateral 
cataracts.  Thus, the issue before the Board is whether new 
and material evidence has been received to reopen this claim, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).

The issues of entitlement to service connection for skin 
rash, fatigue, hypertension, joint pain, memory loss, 
bleeding gums, night sweats, lung/respiratory problems, 
diarrhea, gastrointestinal problems, leishmaniasis, sleep 
apnea, heart problems, psychiatric problems other than PTSD, 
to include depression and anxiety, headaches, sinusitis, each 
to include as due to undiagnosed illness or secondary to 
PTSD; entitlement to service connection for a bilateral eye 
disability; entitlement to an initial evaluation for PTSD in 
excess of 50 percent; and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A July 1994 rating decision denied service connection for 
bilateral cataracts.  

2.  Evidence added to the record since the July 1994 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
cataracts and does raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's initial claim for service connection for 
PTSD was received November 8, 2001.




CONCLUSIONS OF LAW

1.  The evidence received subsequent to the July 1994 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a bilateral 
eye disorder, to include cataracts, have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  The criteria for an effective date prior to November 8, 
2001 for a grant of service connection for PTSD have not been 
met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's application to reopen the claim 
for service connection for a bilateral eye disability, to 
include cataracts, the Board is reopening the claim and 
remanding for further development.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With respect to the veteran's claim for an earlier effective 
date, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  Proper 
VCAA notice was provided in January 2006 and proper Dingess 
notice was provided in March 2006, each prior to the May 2006 
rating decision granting service connection for PTSD.  

In Dingess, the Court also held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA examination 
reports and outpatient treatment records.  The veteran 
provided testimony before a Veterans Law Judge no longer at 
the Board, and was offered the opportunity to set forth his 
contentions during a hearing before the undersigned Veterans 
Law Judge.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

New and material evidence 

The July 1994 rating decision denied service connection for 
bilateral cataracts.  The rating decision noted that there 
was no evidence of current cataracts.  Evidence of record at 
that time consisted of the service medical records from the 
veteran's first period of service, as well as VA examination 
and outpatient treatment records from the 1990's.  The 
veteran's DD 214 from his first period of service provides 
that his MOS was Radio Radar System Helper.  The service 
medical records from his first period of service include a 
February 1959 report of medical history on which the veteran 
reported his usual occupation was radar maintenance.

The July 1994 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen this claim, the appellant 
must present or secure new and material evidence with respect 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

Evidence submitted since the July 1994 rating decision 
includes a June 2003 statement from a private ophthalmologist 
that the veteran was an air traffic radar repairman while in 
the military.  During this time he acquired bilateral 
cataracts for which he underwent surgery in 1963 and 1972.  
It was quite possible that his bilateral cataracts were 
secondary to chronic exposure to radiation treatment during 
his time in the military.  The examiner noted that although 
he could not confirm this, the veteran's history was strongly 
suggestive of this outcome.  He was otherwise quite healthy 
and showed no systemic reasons to have cataracts.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection.  
When considered with previous evidence of record showing that 
the veteran did work with radar and might have been exposed 
to radiation, the June 2003 private opinion relates to an 
unestablished fact (whether the veteran has bilateral 
cataracts, related to his service) necessary to substantiate 
the veteran's claim.  Thus, it does raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  The additional evidence is both new and material.  
The claim is therefore reopened.  The claim will be further 
discussed in the remand section.



Earlier effective date

The veteran contends that the effective date for the grant of 
service connection for PTSD should be earlier than November 
8, 2001.  His attorney contends that since PTSD is an anxiety 
disorder, the effective date should be in September 1992, 
when he first sought service connection for depression and 
anxiety due to undiagnosed illness.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007).  These 
provide, in pertinent part, that the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for the 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In this case, the veteran initially filed a claim for 
entitlement to service connection for PTSD on November 8, 
2001, not earlier.  The veteran's claim for service 
connection for PTSD (which was granted based on stressors he 
experienced during the Gulf War) is separate from his earlier 
claim for service connection for depression and anxiety, due 
to undiagnosed illness.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (holding that a newly diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes when it has not 
been previously considered).

By rating decision of May 2006, service connection for PTSD 
was granted, and the veteran was awarded a 50 percent rating, 
November 8, 2001, the date of receipt of his claim.  

As noted, the relevant regulations require that the effective 
date of the award of service connection is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  The veteran did not request service 
connection for PTSD until November 8, 2001.  There is no 
evidence of record that shows that he made his initial claim 
prior to that date.  The file discloses no earlier formal or 
informal claims of service connection.  See 38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  It should be remembered that even an 
informal claim must be in writing, and there is no such claim 
prior to November 2001.  See Rodriquez v. West, 189 F.3d 1351 
(Fed.Cir. 1999).

As the file demonstrates that the earliest claim for service 
connection for PTSD was received by the RO in November 2001, 
more than a year after service, an effective date prior to 
November 8, 2001 for the award of service connection and 
compensation is not warranted.  Thus, the claim for an 
earlier effective date must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral cataracts is reopened; to 
this extent only, the appeal is granted. 

Entitlement to an effective date prior to November 8, 2001 
for the grant of service connection for PTSD is denied.

	(CONTINUED ON NEXT PAGE)






REMAND

The remaining issues require additional development for 
several reasons.

First, a June 2007 VA mental health progress note provides 
that the veteran had been found unemployable by VA Vocational 
Rehabilitation (Voc Rehab) service.  The veteran's Voc Rehab 
file is not in the record before the Board.  This evidence is 
essential for the proper adjudication of the veteran's TDIU 
claim.  

Second, since the most recent VA examination that addressed 
his PTSD, conducted in December 2005, the veteran and his 
representative have consistently reported that his symptoms 
have increased.  In June 2006 correspondence, the veteran 
stated that his PTSD symptoms had increased in severity and 
VA doctors at Huntsville had tripled his medication to keep 
it under control.  In October 2006 correspondence, the 
veteran's representative contended that the veteran's PTSD 
symptoms had worsened.  In November 2006 correspondence, she 
noted that the veteran had been told by a VA doctor at 
Huntsville that his PTSD symptoms were worse.  

Recent VA outpatient treatment reports support these 
contentions by showing continued regular mental health 
treatment.  

The Court has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In light of the repeated contentions by the veteran 
and his representative that his PTSD has increased in 
severity, he must be afforded another VA examination to 
determine the severity of this disability.  

Third, in June 2004 correspondence, the veteran's 
representative noted that he was seeking service connection 
for all his conditions under every theory of entitlement, 
including that all of his claimed medical conditions were 
caused or aggravated by his PTSD.  As a result, in February 
2006 the RO cited Allen v. Brown, 7 Vet. App. 439 (1995), and 
issued several pages of very detailed questions seeking 
additional medical opinions regarding any relationship 
between the veteran's PTSD and his claimed service connection 
conditions (which at that time did not include a bilateral 
eye condition, which the veteran has not related to 
undiagnosed illness or PTSD).  

However, the resulting March 2006 addendum to the December 
2005 VA examination report offers only a bare, cursory 
opinion with no rationales or explanations.  The addendum 
fails to answer the very detailed questions set forth by the 
RO in February 2006.  Thus, the examination report and 
addendum are deficient and insufficient for adjudication.  

Fourth, the veteran asserts, in essence, that his post-
operative bilateral cataracts, for which he underwent surgery 
in the early 1960's and early 1970's, are the result of 
radiation exposure while on active duty.  The veteran's DD 
214 from his first period of service provides that his MOS 
for his first period of service was Radio Radar System 
Helper.  The service medical records from his first period of 
service include a February 1959 report of medical history on 
which the veteran reported his usual occupation was radar 
maintenance.  The physician's summary and elaboration section 
notes no significant exposure to radioactive substances but 
does not elaborate.  Nevertheless, this statement raises the 
possibility of radiation exposure.  

Subsequent reserve service medical records show that the 
veteran underwent cataract surgery in the early 1960's and 
early 1970's.  

A June 2003 statement from a private ophthalmologist observes 
that the veteran was an air traffic radar repairman while in 
the military.  During this time he acquired bilateral 
cataracts for which he underwent surgery in 1963 and 1972.  
It was quite possible that his bilateral cataracts were 
secondary to chronic exposure to radiation treatment during 
his time in the military.  The examiner noted that although 
he could not confirm this, the veteran's history was strongly 
suggestive of this outcome.  He was otherwise quite healthy 
and showed no systemic reasons to have cataracts.  

As these facts satisfy the criteria set forth at McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), this claim requires 
additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's VA Voc Rehab 
file.

2.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected PTSD.  The claims file must be 
made available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  The examiner should 
specifically list all symptoms attributed 
to the service-connected PTSD.  The 
examiner should also state the severity 
of each related symptom as it pertains to 
his social and occupational adaptability.

Schedule the veteran for appropriate 
examinations to determine the nature 
and etiology of the veteran's claimed 
skin rash, fatigue, hypertension, joint 
pain, memory loss, bleeding gums, night 
sweats, lung/respiratory problems, 
diarrhea, gastrointestinal problems, 
leishmaniasis, sleep apnea, heart 
problems, psychiatric problems other 
than PTSD, to include depression and 
anxiety, headaches and sinusitis.  The 
claims file must be made available and 
reviewed by the examiner.



The examiner should address the 
following:

A) Whether the veteran has a disability 
manifested by skin rash, fatigue, 
hypertension, joint pain, memory loss, 
bleeding gums, night sweats, 
lung/respiratory problems, diarrhea, 
gastrointestinal problems, leishmaniasis, 
sleep apnea, heart problems, or psychiatric 
problems other than PTSD.

If the veteran has a disability manifested 
by either a skin rash, fatigue, 
hypertension, joint pain, memory loss, 
bleeding gums, night sweats, 
lung/respiratory problems, diarrhea, 
gastrointestinal problems, leishmaniasis, 
sleep apnea, heart problems, or psychiatric 
problems other than PTSD, the examiner 
should state whether such disability is a 
diagnosed condition.  If it is a diagnosed 
condition, the examiner should state 1) 
whether such diagnosed condition is due to 
service, including any incidents of 
service, or 2) whether the service-
connected PTSD caused the disability.  

If it is determined that the service-
connected PTSD did not cause any of the 
diagnosed conditions, the examiner should 
state whether the veteran's PTSD aggravated 
(increased in severity) any of the 
diagnosed conditions beyond natural 
progress.  If aggravation beyond natural 
progress is found, the examiner should 
identify that portion of the disability 
which is due to such aggravation. 

B) The examiner should state whether there 
are objective manifestations of a 
disability manifested by a skin rash, 
fatigue, hypertension, joint pain, memory 
loss, bleeding gums, night sweats, 
lung/respiratory problems, diarrhea, 
gastrointestinal problems, leishmaniasis, 
sleep apnea, heart problems, and 
psychiatric problems other than PTSD which 
cannot be attributed to a diagnosed 
illness.  If so, the examiner should be 
asked to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or whether the undiagnosed 
illness was caused by a supervening 
condition or event.  

A complete rationale should be provided 
for all opinions given.  If the 
examiner finds it impossible to provide 
any part of the requested opinion 
without resort to pure speculation, he 
or she should so indicate.

3.  Arrange for an examination to 
determine the nature, extent and 
etiology of any disability of the eyes 
that may be present, to include 
cataracts.  The claims file must be 
made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current condition 
of the eyes (including post-operative 
bilateral cataracts) is causally 
related to the veteran's duties as a 
radar repairman and any corresponding 
exposure to radioactive substances.  In 
doing so, the examiner should address 
the June 2003 opinion from the private 
ophthalmologist.  

The examiner is requested to provide a 
rationale for all opinions expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for skin rash, fatigue, 
hypertension, joint pain, memory loss, 
bleeding gums, night sweats, 
lung/respiratory problems, diarrhea, 
gastrointestinal problems, leishmaniasis, 
sleep apnea, heart problems, psychiatric 
problems other than PTSD to include 
depression and anxiety, headaches, and 
sinusitis.  Adjudicate each claim on a 
direct basis, on a secondary service 
connection (secondary to PTSD) basis and 
as due to an undiagnosed illness.  Also 
adjudicate the claim of service 
connection for bilateral eye disability, 
entitlement to an initial evaluation for 
PTSD in excess of 50 percent; and 
entitlement to a TDIU rating.  If any 
benefit sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


